


EXHIBIT 10.4


        
THE WENDY'S COMPANY
LONG TERM PERFORMANCE UNIT AWARD AGREEMENT (the “Agreement”)


The Wendy's Company (the “Company”), pursuant to the provisions of the
Wendy's/Arby's Group, Inc. 2010 Omnibus Award Plan (the “Plan”), hereby
irrevocably grants an Award (the “Award”) of Performance Units (the “Units”), on
________, 20__ as specified below:
Participant:
[______________________]
Performance Period:
__________, 20__ to __________, 20__
Target TSR Units:
 [____________] (the “TSR Units”)



A Unit represents the right to receive one share of Common Stock provided that
the performance goals are achieved. Capitalized terms used and not otherwise
defined in this Award shall have the respective meanings assigned to them under
the Plan.
1.
Relative TSR Performance.



(a)Earning of Award. The extent to which the Participant will earn the TSR Units
is based on the Company TSR Percentile Ranking for the Performance Period based
on the following chart:
Company TSR Percentile Ranking
 
Percentage of TSR Units Earned
≥ 90th
 
200% (maximum)
75th
 
162.5%
50th
 
100% (target)
25th
 
37.5% (threshold)
<25th
 
—%



Linear interpolation shall be used to determine the percentage of TSR Units
earned in the event the Company TSR Percentile Ranking falls between the 25th
and 50th percentiles, the 50th and 75th percentiles or the 75th and 90th
percentiles listed in the above chart. The Company TSR Percentile Ranking will
be determined as set forth in Section 1(c) below.
(b)Calculation of TSR.


“TSR” =      Change in Stock Price + Dividends Paid     
Beginning Stock Price


(i)
Beginning Stock Price shall mean the average of the Closing Prices for each of
the twenty (20) trading days immediately prior to the first trading day of the
Performance Period;



(ii)
Ending Stock Price shall mean the average of Closing Prices for each of the last
twenty (20) trading days of the Performance Period;



(iii)
Change in Stock Price shall equal the Ending Stock Price minus the Beginning
Stock Price;



(iv)
Dividends Paid shall mean the total of all dividends paid on one (1) share of
stock during the Performance Period, provided that dividends shall be treated as
though they are reinvested;



(v)
Closing Price shall mean the last reported sale price on the applicable stock
exchange or market of one share of Common Stock for a particular trading day;
and



(vi)
In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.




1

--------------------------------------------------------------------------------




(c)Calculation of Company TSR Percentile Ranking. The Company shall determine
(A) the Company's TSR for the Performance Period and (B) the TSR for the
Performance Period of each company that was in the Restaurant Peer Group as
previously determined by the Committee for purposes of this Award (the “Peer
Group”). If a company or companies in the Peer Group ceases to trade for more
than 20 consecutive days on a national securities exchange due to bankruptcy at
any point during the Performance Period, then such company or companies shall
have the lowest ranking in the Peer Group. If a company or companies in the Peer
Group ceases to trade for more than 20 consecutive days on a national securities
exchange due to a going private transaction at any point during the Performance
Period, then such company or companies shall be removed from the Peer Group. The
Committee can make appropriate adjustments in the event that a company or
companies in the Peer Group are acquired by another company. The Company TSR
Percentile Ranking is the percentage of TSRs of the companies in the Peer Group
(after reflecting adjustments as described in the preceding sentence) that are
lower than the Company's TSR.


2.Form and Timing of Payments Under Award.


(a)Following the end of the Performance Period, the Committee shall determine
whether and the extent to which the Company TSR Percentile Ranking (the
“Performance Goal”) has been achieved for the Performance Period and shall
determine the number of shares of Common Stock, if any, issuable to the
Participant with respect to the level of achievement of the Performance Goal;
provided that with respect to any Award to a “covered employee” within the
meaning of Section 162(m) of the Code, the Committee shall have certified the
achievement of the Performance Goal.  The Committee's determinations with
respect to the achievement of the Performance Goal shall be based on the
Company's financial statements, subject to any adjustments made by the Committee
in accordance with this Section 2.  


(b)Notwithstanding satisfaction, achievement or completion of the Performance
Goal (or any adjustments thereto as provided below), the number of shares of
Common Stock issuable hereunder may be reduced or eliminated by the Committee on
the basis of such further considerations as the Committee in its sole discretion
shall determine. The Committee shall have the right to adjust or modify the
calculation of the Performance Goal as permitted under the Plan.


(c) To the extent the Committee has determined that this Award is a Performance
Compensation Award and is intended to comply with the performance-based
exception to Section 162(m) of the Code, and the Participant is a “covered
employee” within the meaning of Section 162(m) of the Code, all actions taken
hereunder (including without limitation any adjustments of the Performance Goal)
shall be made in a manner intended to comply with Section 162(m) of the Code,
subject to Section 11(a) of the Plan.


(d)The Units earned pursuant to this Award shall be paid out to the Participant
in shares of Common Stock as soon as reasonably practicable following the
Committee's determination, but in no event later than __________, 20__. For the
avoidance of doubt, fractional shares of Common Stock shall be rounded down to
the nearest whole number without any payment therefor.


3.Termination of Employment or Service.  


(a)If the Participant ceases employment or service to the Company and its
subsidiaries for any reason prior to the end of the Performance Period, the
Units shall be immediately canceled and the Participant shall thereupon cease to
have any right or entitlement to receive any Shares under the Award.


(b)Notwithstanding Sections 2(d) and 3(a), in the event of (A) the Participant's
employment or service to the Company and its subsidiaries are terminated by the
Company or its subsidiaries other than for Cause (and other than due to death or
Disability), or by the Participant for Good Reason, in each case within 12
months following a Change in Control, or (B) the Participant's employment or
service to the Company and its subsidiaries are terminated by the Company or its
subsidiaries due to death or Disability, outstanding Units granted to such
Participant shall become vested and the restrictions thereon shall immediately
lapse as of the date of such termination of employment or service; provided,
that the portion of any such Units that shall become fully vested and free from
such restrictions shall be based on (x) actual performance through the date of
termination as determined by the Committee, or (y) if the Committee determines
that measurement of actual performance cannot be reasonably assessed, the
assumed achievement of target performance as determined by the Committee, in
each case prorated based on the time elapsed from the date of grant to the date
of termination of employment or service. The Units earned in accordance with the
foregoing shall be paid out to the Participant in shares of Common Stock as soon
as practicable following the Committee's determination, but in no event later
than 75 days following the last day of the fiscal year in which the termination
of employment occurred.

2

--------------------------------------------------------------------------------






4.Dividend Equivalent Rights. Each Unit shall also have a dividend equivalent
right (a “Dividend Equivalent Right”). Each Dividend Equivalent Right represents
the right to receive all of the ordinary cash dividends that are or would be
payable with respect to the Units. With respect to each Dividend Equivalent
Right, any such cash dividends shall be converted into additional Units based on
the Fair Market Value of a share of Common Stock on the date such dividend is
paid. Such additional Units shall be subject to the same terms and conditions
applicable to the Unit to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer, forfeiture, vesting
and payment provisions contained in this Agreement. In the event that a Unit is
forfeited as provided in Sections 2 and 3 above, then the related Dividend
Equivalent Right shall also be forfeited.


5.Withholding Taxes. The Participant shall be required to pay to the Company,
and the Company shall have the right and is hereby authorized to withhold, from
any cash, shares of Common Stock, other securities or other property deliverable
under the Units or from any compensation or other amounts owing to a
Participant, the amount (in cash, Common Stock, other securities or other
property) of any required withholding taxes in respect of the Units, and to take
such other action as may be necessary in the opinion of the Committee or the
Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee may, in its sole discretion, permit a
Participant to satisfy, in whole or in part, the foregoing withholding liability
(but no more than the minimum required statutory withholding liability) by
(A) the delivery of shares of Common Stock (which are not subject to any pledge
or other security interest) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the settlement of the Units a number of shares with a Fair Market Value equal to
such withholding liability. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Participant.


6.Securities Laws. The Participant agrees that the obligation of the Company to
issue shares upon the achievement of the performance objectives shall also be
subject, as conditions precedent, to compliance with applicable provisions of
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, state securities or corporation laws, rules and regulations under any
of the foregoing and applicable requirements of any securities exchange upon
which the Company's securities shall be listed.


7.Units Subject to Plan. The Units have been granted subject to the terms and
conditions of the Plan, a copy of which has been provided to the Participant and
which the Participant acknowledges having received and reviewed. Any conflict
between this Agreement and the Plan shall be decided in favor of the provisions
of the Plan. Any conflict between this Agreement and the terms of a written
employment agreement for the Participant that has been approved, ratified or
confirmed by the Board of Directors of the Company or the Committee shall be
decided in favor of the provisions of such employment agreement. This Agreement
may not be amended, altered, suspended, discontinued, cancelled or terminated in
any manner that would materially and adversely affect the rights of the
Participant except by a written agreement executed by the Participant and the
Company.


8.Clawback. Notwithstanding anything to the contrary contained herein, in the
event of a material restatement of the Company's issued financial statements,
the Committee shall review the facts and circumstances underlying the
restatement (including, without limitation any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may in its sole discretion direct the
Company to recover all or a portion of the Units or any gain realized on the
settlement of the Units or the subsequent sale of Common Stock acquired upon
settlement of the Units with respect to any fiscal year in which the Company's
financial results are negatively impacted by such restatement. If the Committee
directs the Company to recover any such amount from the Participant, then the
Participant agrees to and shall be required to repay any such amount to the
Company within 30 days after the Company demands repayment. In addition, if the
Company is required by law to include an additional “clawback” or “forfeiture”
provision to outstanding awards, then such clawback or forfeiture provision
shall also apply to this Award as if it had been included on the date of grant
and the Company shall promptly notify the Participant of such additional
provision. In addition, if a court determines that a Participant has engaged or
is engaged in Detrimental Activities after the Participant's employment or
service with the Company or its subsidiaries has ceased, then the Participant,
within 30 days after written demand by the Company, shall return the Units or
any gain realized on the settlement of the Units or the subsequent sale of
Common Stock acquired upon settlement of the Units.


9.Electronic Delivery. By executing this Agreement, the Participant hereby
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days' notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.

3

--------------------------------------------------------------------------------






10.Notices. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to The Wendy's Company, One Dave Thomas Blvd., Dublin, Ohio 43017;
Attn: Secretary, or any other address designated by the Company in a written
notice to the Participant. Notices to the Participant will be directed to the
address of the Participant then currently on file with the Company, or at any
other address given by the Participant in a written notice to the Company.


11.No Contract of Employment. This grant does not constitute an employment
contract. Nothing herein shall confer upon the Participant the right to continue
to serve as a director or officer to, or to continue as an employee or service
provider of, the Company during all or any portion of the Performance Period.


12.Section 409A. If any provision of this Agreement could cause the application
of an accelerated or additional tax under Section 409A of the Code upon the
vesting or settlement of the Units (or any portion thereof), such provision
shall be restructured, to the minimum extent possible, in a manner determined by
the Company (and reasonably acceptable to the Participant) that does not cause
such an accelerated or additional tax. It is intended that this Agreement shall
not be subject to Section 409A of the Code by reason of the short-term deferral
rule under Treas. Reg. section 1.409A-1(b)(4) and this Agreement shall be
interpreted accordingly.


13.Governing Law. The Plan shall be governed by and construed in accordance with
the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.


14.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the Units contained in this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is duly rejected. The Participant may reject this
Agreement and forfeit the Units by notifying the Company or its designee in the
manner prescribed by the Company and communicated to the Participant; provided
that such rejections must be received by the Company or its designee no later
than the earlier of (i) __________, 20__ and (ii) the date the Units first vest
pursuant to Section 3 hereof.  If this Agreement is rejected on or prior to such
date, the Units evidenced by this Agreement shall be forfeited, and neither the
Participant nor the Participant's heirs, executors, administrators and
successors shall have any rights with respect thereto.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the __ day of __________, 20__.


THE WENDY'S COMPANY


By: ________________________________________    
Name:
Title:







4